--------------------------------------------------------------------------------

SEPARATION AGREEMENT AND RELEASE

            This Separation and Release Agreement (the “Agreement”) is made as
of the 6th day of January, 2016 by and between Northstar Healthcare
Acquisitions, LLC, a Delaware corporation, Northstar Healthcare Inc., a
corporation incorporated under the laws of British Columbia, Nobilis Health
Corp., as well as its and their parents, subsidiaries and affiliates
(collectively the “Company”), and Chris Lloyd (“Employee”). If Employee signs
and does not revoke this Agreement, then it shall become effective on the date
described in Section 11 below.

            A.          Employee is separating from employment with Company by
his resignation of employment;

            B.          Employee and Company are parties to an Executive
Employment Agreement dated and effective November 26, 2014, as amended (the
“Employment Agreement”);

            C.          Employee and Company both expressly agree that the terms
of this Agreement supersede any contradicting term in the Employment Agreement;

            D.          Employee elects to receive compensation and related
benefits under this Agreement under the terms and conditions set forth below;
and

            E.          Company and Employee desire the separation from
employment to be governed by the terms and conditions of this Agreement and the
Employment Agreement, as amended herein.

AGREEMENT

            Therefore, in consideration of the mutual promises set forth below,
the parties agree as follows:

            1.          Separation Date. Employee’s employment with Company
shall be terminated effective January 6, 2016 (the “Separation Date”). As of the
Separation Date, Employee hereby resigns from all offices and other positions in
any capacity (including as an officer, director, manager, member, agent and
employee) with the Company and any direct or indirect subsidiary or affiliate of
the Company.

            2.          Severance Compensation. In exchange for the promises and
covenants contained in this Agreement as well as the Employment Agreement, and
in lieu of the compensation and severance benefits set forth in the Employment
Agreement, Company agrees to provide Employee with the following payments
(collectively the “Severance Compensation”):

                          Company shall pay Employee severance pay in an amount
equal $660,000.00, which shall be paid in two, equal payments of $330,000.00 the
first being made on the Effective Date and the second being made on January 31,
2016. Payment shall be made by wire transfer to Employee’s bank account. All
payments to Employee hereunder shall be reduced by such amounts as are required
to be withheld by law. Notwithstanding the foregoing, no payment shall be made
or begin before the Effective Date of this Agreement.

1

--------------------------------------------------------------------------------

            Employee acknowledges that he has received all accrued wages and
accrued but unused vacation owing through the Separation Date. Employee further
acknowledges that except for the Severance Compensation, Employee’s accrued
wages and any accrued but unused vacation, and any other amounts specifically
described herein (including other cash payments, stock, and other compensation),
Employee is not now and shall not in the future be entitled to any other
compensation from Company including, without limitation, other wages,
commissions, bonuses (including any payout under the Company’s 2015 short term
incentive plan for senior management), vacation pay, holiday pay, equity, stock,
stock options, paid time off or any other form of compensation or benefit.

            3.          Amendment of Notice Period. The parties agree that the
30-day notice requirement and 10-day cure period in Section 5 of the Employment
Agreement shall not apply and the notice periods herein shall apply.

            4.          Employee Benefit Plans. Employee’s group health benefits
shall continue until the January 31, 2016. Thereafter, Employee may be eligible
to further continue his group health benefits at his own expense under COBRA or
similar state law. Except as stated in this Section, Employee shall be entitled
to Employee’s rights under Company’s benefit plans as such plans, by their
provisions, apply upon Employee’s separation.

              5.          Equity.

                           A.        To the extent applicable, the terms and
conditions of the First Amended Northstar Healthcare, Inc. Stock Option Plan
(the “Plan”) and the Stock Option Agreement(s) executed by Employee pursuant
thereto (collectively the “Option Agreements”) are incorporated herein by
reference and shall survive the signing of this Agreement. Pursuant to the Plan
and Options Agreements, Employee has been granted options to purchase a total of
1,500,000 shares of the Company’s non-voting Common Stock (the “Options”). As of
the Separation Date, Employee shall have vested in options to purchase a total
of 1,000,000 shares of the Company’s non-voting Common Stock (the “Vested
Options”). 548,218 of the Vested Options may be exercised by Employee at a
purchase price of CAD $1.87 per share and 451,782 of the Vested Options may be
exercised by Employee at a purchase price of CAD $3.44 per share. Employee shall
not be permitted to vest in any additional options or other forms of Company
equity following the Separation Date. Employee shall retain the right to
exercise the Vested Options during the ninety (90) day period following the
Separation Date or the applicable time period set forth in the Plan and Option
Agreements; otherwise, the Options shall terminate in accordance with the
provisions of the Plan. Any part of the Options that are not vested as of the
Separation Date shall be forfeited. The parties mutually agree that Employee
shall forfeit any entitlement to the RSUs described in the last sentence of
Section 4(c) of the First Amendment to the Employment Agreement.

2

--------------------------------------------------------------------------------

                          B.        Employee holds 3,143,746 shares of common
stock in Nobilis Health Corp. (the “Employee Common Shares”) some of which were
issued pursuant to that certain Confidential Agreement by and between Northstar
Healthcare Subco, LLC, Nobilis Health Corp., Athas Health Corp., North American
Laserscopic Institute, LLC, and various Athas Sellers, made effective June 30,
2015 (the “Confidential Agreement”). All Employee Common Shares are subject to
certain restrictions found in Section 2 of the Confidential Agreement (the
“Sales Restrictions”). On the Effective Date, the Company agrees that the Sales
Restrictions placed on the Employee Common Shares, are hereby removed and
eliminated. The Company and Employee further agree that this Section constitutes
an amendment of the Confidential Agreement to remove Section 2(a) through (h) as
it applies to the Employee Common Shares, and it is the intent of the parties
that no provision set forth in Section 2(a) through (h) of the Confidential
Agreement shall constitute a restriction on Employee’s ability to transfer the
Employee Common Shares. Moreover, Company agrees to work with Employee in good
faith to remove all contractual lock-up legends on all of Employee’s stock as
soon as possible. Notwithstanding anything herein, Employee shall remain subject
to any trading or resale restrictions imposed under applicable U.S. and Canadian
securities laws and regulations, and Employee hereby undertakes to comply in all
respect with any such laws and regulations.

            6.          Company Property. Employee shall promptly return to
Company all property belonging to Company, including, but not limited to keys,
credit cards, telephone calling card, files, records, computer access codes,
business plans, and all other property and documents that Employee prepared or
received in connection with his employment with Company. Employee shall deliver
to Company in writing all passwords necessary to access databases or otherwise
used in the course of Employee’s employment for Company, identifying for each
such password, the applicable program, database, service or other purpose for
which the password is used. Employee, however, may keep his company laptop with
the assurance that he has transferred all company related files and data from
the laptop to the Company.

            7.          Removal of Employee as Guarantor. Company agrees to
remove Employee as card holder, account holder, or otherwise for any credit
cards, or similar financial agreements. In the interim, Company agrees to keep
all such accounts active and in good standing. Company also agrees to close all
credit cards, or similar financial agreements that include Employee as a
guarantor in the event the accounts cannot remain open without Employee as a
guarantor.

            8.          Reimbursements. Company shall reimburse Employee’s
reasonable business expenses incurred through the Separation Date in accordance
with Company policies regarding reimbursements and documentation of expenses.
Employee shall submit his reimbursement request for outstanding expenses no
later five (5) business days following the Separation Date.

            9.          Section 409A. This Agreement is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (Section 409A) or
an exemption thereunder and shall be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a "separation from service"
under Section 409A.

3

--------------------------------------------------------------------------------

            10.        EMPLOYEE RELEASE OF ALL CLAIMS. In consideration of the
benefits provided in this Agreement, Employee covenants not to sue and releases
Company and its related corporations, parents, subsidiaries, affiliates,
successors and assigns, and its and their respective directors, officers,
shareholders, partners, members, agents, employees, attorneys, and insurers,
from any and all liability, damages or causes of action whatsoever, whether
known or unknown, whether in tort, contract, or under local, state or federal
statute. Employee understands and acknowledges that this release includes, but
is not limited to: (A) any claim for reinstatement, re-employment, attorneys’
fees, wages, stock, stock options, restricted stock units, or additional
compensation in any form, (B) any claim for breach of verbal or written
contract, defamation, promissory estoppel, wrongful termination, whistleblower
or other form of retaliation, breach of the covenant of good faith and fair
dealing, interference with contractual relations, intentional or negligent
infliction of emotional distress, misrepresentation, deceit, fraud, or
negligence, (C) any claim for discrimination and/or harassment based on age,
sex, race, religion, color, creed, disability, citizenship, national origin,
military service, ancestry, sexual orientation or any other factor protected by
federal, state or local law, including but not limited to claims arising under
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Post Civil War Civil Rights Act, the Equal Pay Act, the Americans with
Disabilities Act (ADA), the Age Discrimination in Employment Act (ADEA), the
Fair Labor Standards Act (FLSA), the Family Medical Leave Act of 1993 (FMLA),
the Worker Adjustment Retraining and Notification Act (WARN), the Uniformed
Services Employment and Re-employment Rights Act (USERRA), the Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA), the Employee Retirement
Income Security Act of 1975 (ERISA), Executive Order 11246, the Sarbanes-Oxley
Act, the National Labor Relations Act (NLRA), the Texas Commission on Human
Rights Act, the Texas Payday Act, the Texas Equal Pay Law, the Texas
Anti-Retaliation Act, the Texas Hazard Communication Act, Chapter 21 of the
Texas Labor Code, the Texas Whistleblower Act, and any similar Texas or other
state fair employment practices statutes (all as amended) relating to Employee’s
employment or association with Company or the termination of that employment and
association, and (D) any other claim relating to Employee’s employment or
association with Company, or the termination of that employment and association,
under any federal or Texas or any other state or local law, statute or
regulation.

            Notwithstanding the foregoing, this section does not: (i) release
Company from any obligation expressly set forth in this Agreement; (ii) release
Company from any prior obligation to advance, pay or reimburse expenses, fees,
costs, judgments, penalties or fines incurred by or imposed upon Employee,
pursuant to the indemnification provisions in the Articles of Incorporation of
the Company and any and all Resolutions approved and adopted by the Company’s
Board of Directors; (iii) waive or release any legal claims which Employee may
not waive or release by law, including obligations under workers’ compensation
laws and unemployment benefits laws; (iv) prohibit Employee from filing a charge
or complaint of employment-related discrimination with the Equal Employment
Opportunity Commission (“EEOC”) or similar state agency; (v) prohibit Employee
from participating in any investigation or proceeding conducted by the EEOC or
similar state agency; or (vi) release any rights to indemnification or coverage
under directors and officers liability insurance policies Employee may have
under his Employment Agreement, the Company’s articles of organization or
bylaws, and any rights Employee may have under any applicable directors and
officers insurance policies maintained by Company; provided however, that
Employee shall not be entitled to indemnification or advancement for any
expenses or liabilities, including, but not limited to any attorney's fees,
amounts paid in settlement and any related costs, arising out of or resulting
from any litigation matters settled or otherwise resolved by Employee prior to
the date hereof without the Company's prior written consent. Notwithstanding the
foregoing, Company retains the right to seek immediate dismissal of such charge
or complaint on the basis that Employee’s signing of this Agreement constitutes
a full release of any individual rights under federal or state discrimination
laws, or to seek restitution to the extent permitted by law of the economic
benefits provided to Employee under this Agreement in the event Employee
successfully challenges the validity of this release and prevails in any claim.

4

--------------------------------------------------------------------------------

            11.        EMPLOYEE RELEASE OF RIGHTS UNDER OLDER WORKERS’ BENEFIT
PROTECTION ACT. In accordance with the ADEA and Older Workers’ Benefit
Protection Act (collectively, the “Act”), Employee acknowledges that: (A) he has
been, and hereby is, advised in writing to consult with an attorney prior to
executing this Agreement; (B) he is aware of certain rights to which he may be
entitled under the Act; (C) as consideration for executing this Agreement,
Employee has received additional benefits and compensation of value to which he
would otherwise not be entitled; (D) by signing this Agreement, he shall not
waive rights or claims under the Act which may arise after the execution of this
Agreement; (E) Employee has been given a period of at least twenty-one (21) days
to consider this offer; (F) in the event he has not executed this Agreement
within such 21-day period, the offer shall expire; (G) in the event Employee
signs the Agreement prior to 21 days, he does so voluntarily; (H) any changes to
the terms of the Agreement, whether material or immaterial shall not re-start
the 21-day consideration period; (I) Employee has a period of seven (7) days
from the date of execution in which to revoke this Agreement by written notice
sent to the following:

Nobilis Health Corp.
11700 Katy Freeway Ste. 300
Houston, Texas 77079
Attention: General Counsel


and (J) in the event Employee does not exercise his right to revoke this
Agreement, the Agreement shall become effective on the date immediately
following the seven-day waiting period described above (the “Effective Date”).

            12.        Indemnity. Company shall indemnify and hold harmless
Employee from any liability related to any credit cards, or similar financial
agreements that include Employee as an account holder or joint account holder
(this includes a negative impact to Employee’s credit rating as a result of
misuse or nonpayment of any of these items for which Employee is an account
holder or joint account holder), except for any expenses or charges that are not
reimbursable expenses under the Company’s policies.

5

--------------------------------------------------------------------------------

            13.        Fee Reimbursement. The Company shall reimburse Employee
for attorneys’ fees incurred in connection with Employee’s negotiation and
execution of this Agreement in an amount not to exceed $17,500.

            14.        Other Agreements and Covenants. Employee understands that
he remains bound by all agreements with Company with regard to confidential
information, assignment of rights in intellectual property, non-competition and
non-solicitation that by their terms remain in effect notwithstanding the
termination of employment. Without limiting the foregoing, Employee expressly
acknowledges and agrees that Sections 6 and 7 of his Employment Agreement shall
remain in full force and effect pursuant to its terms and that Employee shall
honor and abide by his covenants thereunder.

            15.        Non-Disparagement. Employee shall not make any statements
that are disparaging about, or adverse to, the interests or business of the
Company (including its officers, directors, employees, and direct or indirect
shareholders) including, without limitation, any statements that disparage any
person, product, service, finances, financial condition, capability or any other
aspect of the business of the Company (including its officers, directors,
employees, and direct or indirect shareholders).

            16.        Non-Disclosure. Employee shall not disclose the existence
of this Agreement or any of the terms or details of this Agreement, to any third
parties, except to: (A) immediate family members (provided that Employee shall
obtain the agreement of any such immediate family member to maintain the
confidentiality of this Agreement), (B) legal counsel and accountants, and (C)
financial planners (provided that Employee shall obtain the agreement of any
such financial planner to maintain the confidentiality of this Agreement), and
(D) as may be required by law. Any breach of confidentiality by such person
shall be considered a breach by Employee of this Section 16.

            17.        Cooperation. During Employee’s employment and thereafter,
Employee shall cooperate fully with Company in connection with any matter or
event relating to Employee’s employment or events that occurred during
Employee’s employment with the Company, including, without limitation: (A) being
available upon reasonable notice to meet with Company regarding matters in which
Employee has been involved (including contract matters or audits); (B) assisting
Company in transitioning Employee’s job duties to other Company personnel or
contractors; (C) assisting with any audit, inspection, proceeding or other
inquiry by a private or public entity; and (D) as requested by Company,
assisting in the defense or prosecution of any claims or actions now in
existence or which may be brought or threatened in the future against or on
behalf of Company (including claims or actions against its affiliates and its
and their officers and employees), including acting as a witness, providing
affidavits, and preparing for, attending and participating in any legal
proceeding (including depositions, consultation, discovery or trial) in
connection with such claim or action. Company shall make reasonable efforts to
minimize disruption of Employee’s other activities. Company shall reimburse
Employee for reasonable expenses incurred in connection with such cooperation,
including reasonable attorney fees, and, to the extent that Employee is required
to spend more time than answering periodic, reasonable phone calls on such
matters, Company shall compensate Employee at an hourly rate of $150/hour.

6

--------------------------------------------------------------------------------

            18.        Consulting. Company shall compensate Employee at an
hourly rate of $150/hour for any consulting needs following his departure from
employment. If Employee provides consulting services to Company, Employee will
submit a reasonably detailed written report including the time and services
rendered to Company.

            19.        No Admission of Liability. The parties agree that nothing
in this Agreement, its contents, and any payments made under it, shall be
construed as an admission of liability on the part of Company or Employee.
Employee acknowledges and agrees that neither race, sex, age, disability or
other protected status played any role in Employee’s separation of employment.

            20.        Remedies for Breach. If Employee breaches any material
term of this Agreement (including, without limitation, Sections 6, 9, 10, 15, 16
and 17 of this Agreement and Sections 6 and 7 of the Employment Agreement, each
of which shall be deemed to be material terms), then Company shall be relieved
of any further obligations hereunder and, in addition to any other legal or
equitable remedy available to the Company, shall entitle the Company to recover
the Severance Compensation already provided to Employee pursuant to Section 2 of
this Agreement.

            21.        Disputes.

                          A.        The parties to this Agreement have
determined that they would prefer to arbitrate any dispute arising between them,
instead of going to court before a judge or jury, and both hereby voluntarily
agree that, except for an action exclusively seeking injunctive relief, any
disagreement, claim or controversy arising under or in connection with this
Agreement, or Employee’s employment with, or termination of employment from, the
Company, shall be submitted exclusively to binding arbitration in Dallas, Texas
before a single arbitrator in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (the
“Rules”); provided that, the arbitrator shall allow for discovery sufficient to
adequately arbitrate any statutory claims, including access to essential
documents and witnesses; provided further, that, the Rules shall be modified by
the arbitrator to the extent necessary to be consistent with applicable law. The
arbitrator's written decision shall include findings of fact and conclusions of
law and the award of the arbitrator shall be enforceable in any court of
competent jurisdiction and shall be binding on the parties hereto. The remedies
available in arbitration shall be identical to those allowed at law.

                          B.        Notwithstanding the foregoing terms of
Section 21.A above, Employee agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by Employee of
the promises set forth in Sections 6 or 7 of the Employment Agreement, and that
in any event, money damages would be an inadequate remedy for any such breach.
Accordingly, if Employee breaches, or threatens to breach, Sections 6 or 7 of
the Employment Agreement, Company shall be entitled, in addition to all other
remedies that it may have, to a temporary and preliminary injunction or other
appropriate equitable relief to restrain any such breach, provided that any
other relief shall be pursued through an arbitration proceeding pursuant to
Section 21.A.

7

--------------------------------------------------------------------------------

            22.        Miscellaneous.

                          A.        This Agreement shall be interpreted and
enforced in accordance with the laws of the State of Texas, without regard to
conflicts of law principles.

                          B.        This Agreement shall be binding upon
Employee’s heirs, executors, and administrators and may be assigned and enforced
by Company, its successors and assigns.

                          C.        The provisions of this Agreement are
severable. If any provision of this Agreement or its application is held
invalid, the invalidity shall not affect other obligations, provisions, or
applications of this Agreement that can be given effect without the invalid
obligations, provisions, or applications.

                          D.        The failure of either party to demand strict
performance of any provision of this Agreement shall not constitute a waiver of
any provision, term, covenant, or condition of this Agreement or of the right to
demand strict performance in the future. The section headings contained herein
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

                          E.        Except as expressly stated in this
Agreement, this Agreement constitutes the entire agreement between the parties
and supersedes all prior or contemporaneous oral or written understandings,
statements, representations or promises with respect to its subject matter. For
purposes of clarity, other than as amended herein, Employee acknowledges and
agrees that Sections 6, 7, 8, and 9 of the Employment Agreement shall survive
the termination of Employee’s employment with Company and the execution of this
Agreement.

                          F.        Employee acknowledges that (i) he has been
given sufficient time to consider this Agreement, (ii) he has carefully read and
understands this Agreement, (ii) he has consulted with an attorney prior to
executing this Agreement, (iv) he has signed it voluntarily and without reliance
upon any promises other than those contained in this Agreement; and (v) this
Agreement is not effective until it has been signed by both parties.

                          G.        This Agreement may be executed in two or
more counterparts, and each counterpart, when executed, shall have the efficacy
of a signed original. Photographic or pdf copies of such signed counterparts may
be used in lieu of the originals for any purpose.

8

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, each of the parties has executed this Agreement,
in the case of Company by its duly authorized officer, as of the day and year
stated below.

EMPLOYEE COMPANY     /s/Chris Lloyd /s/ Kenny Klein        
__________________________________ __________________________________ Chris
Lloyd Kenny Klein, CFO             Date: January 6,
2016                                            Date: January 6,
2016                                           

9

--------------------------------------------------------------------------------